Citation Nr: 1001020	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and S.S.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION


The Veteran served on active duty from July 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied service connection for 
bilateral hearing loss and tinnitus, and granted service 
connection for posttraumatic stress disorder and assigned a 
30 percent rating, effective March 29, 2009.  The Veteran 
disagreed with the rating assigned.  During the pendency of 
this appeal, a February 2008 rating decision increased the 
rating for posttraumatic stress disorder to 50 percent, 
effective March 29, 2007.  As a 50 percent rating is not the 
maximum rating available, the appeal continues.  AB v. Brown, 
6 Vet App. 35 (1993).  

In August 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claim and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2009). 

The Veteran and his spouse, in written statements and in 
testimony before the Board, essentially contend that the 
Veteran's PTSD has worsened since his most recent VA 
examination in August 2007.  At that time, the VA examiner 
determined that the Veteran had serious symptoms of PTSD with 
serious social impairment, but very little, if any, 
occupational impairment.  The examiner further noted that the 
Veteran's prognosis for improvement was fairly good if the 
Veteran became involved in some treatment.  The examiner 
indicated that the Veteran's PTSD symptomatology could likely 
increase if the Veteran were to retire, because he used work 
to cope with PTSD.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 50.  The Veteran and his spouse 
now maintain that he suffers from increased social and 
occupational isolation and has been experiencing problems at 
work, including conflicts with co-workers and supervisors.  

In support of his claim, the Veteran submitted a November 
2007 medical report from Dr. S.W., a clinical psychologist, 
who detailed the severity of the Veteran's service-connected 
PTSD.  Dr. S.W. indicated that the Veteran had chronic and 
severe PTSD and assigned a GAF score of 42.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Here, while the Veteran's last VA examination in September 
2007 is not overly stale, the Veteran has indicated that his 
condition has worsened since the date of the latest 
examination.  Because there may have been a significant 
change in the Veteran's condition, the Board finds that a new 
examination is in order.

In addition, while the Veteran underwent a September 2007 VA 
audiology examination, that examiner did not have the 
opportunity to consider the Veteran's statements regarding 
continuity of symptomatology from service, or his spouse's 
testimony at the August 2008 hearing regarding a 27 year 
history of reported hearing loss.  Therefore, the Board finds 
that an additional examination is needed for an opinion 
regarding the etiology of the Veteran's hearing loss.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims file must be reviewed by the 
examiner and that review should be noted 
in the examination report.  The examiner 
should specifically provide a full multi-
axial diagnosis pursuant to DSM-IV, to 
include a GAF score related to the 
Veteran's PTSD.  The examiner should 
provide a complete rationale for all 
conclusions reached and should discuss 
those findings in relation to the 
pertinent evidence of record, including 
the Veteran's previous VA examination in 
August 2007; and the medical evaluation 
report of Dr. S.W.  All signs and symptoms 
of the Veteran's service-connected PTSD 
should be reported in detail.  The 
examiner should also describe the impact 
of the Veteran's PTSD on his occupational 
and social functioning and should state 
whether he is unable to secure or follow a 
substantially gainful occupation by reason 
of his service-connected PTSD.

2.  Schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine the etiology of 
any hearing loss and tinnitus.  The claims 
file must be reviewed by the examiner and 
that review should be noted in the 
examination report.  The examiner should 
provide a complete rationale for all 
conclusions reached and should discuss 
those findings in relation to the 
pertinent evidence of record, including 
the Veteran's previous VA examination in 
September 2007.  The examiner should 
provide an opinion as to whether it is as 
likely as not (50 percent probability or 
greater) that any current hearing loss or 
tinnitus is related to acoustic trauma 
experienced during the Veteran's service.  
The examiner should consider the Veteran's 
lay statements and those of his spouse 
regarding in-service and post-service 
symptomatology.  The Veteran has stated 
that he has experience hearing loss and 
tinnitus since service and his spouse 
provided a 27 year history of him having 
hearing loss at the August 2008 hearing  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where the 
examiner did not comment on Veteran's 
report of in-service injury and relied on 
lack of evidence in service medical 
records to provide negative opinion).

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


